im%-/£t
                                ELECTRONIC RECORD




COA#       01-14-00116-CR                        OFFENSE:        22.01 (Assault)

           Benedict Chinonso Emesowum v.
STYLE:     The state of Texas                    COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Co Crim Ct at Law No 10


DATE: 07/28/2015                 Publish: NO     TC CASE #:      1849562




                        IN THE COURT OF CRIMINAL APPEALS


         Benedict Chinonso Emesowum v.
STYLE:   The State of Texas                           CCA#:            \OH%»IS
         PR0 5E.                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: *//#?/*>&'                                      SIGNED:                          PC:_

JUDGE:     C&*.                                       PUBLISH:                         DNP:




                                                                                           MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                            ELECTRONIC RECORD